       Case: 1:20-cv-00656 Document #: 14 Filed: 03/10/20 Page 1 of 4 PageID #:112



                                  THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

 BARBARA M. GESIAKOWSKI,                             )
                                                     )
                     Plaintiff,                      )
                                                     )
 v.                                                  ) Case No.: 1:20-cv-00656
                                                     )
 MORREALE, BRADY, MALONE & CWIK,                     ) Honorable Judge John Z. Lee
 P.C., JOHN F. MORREALE, an individual,              )
 and THE LASALLE NETWORK, INC.,                      ) Honorable Magistrate Jude Maria Valdez
                                                     )
                    Defendants.                      )
                                                     )

      PLAINTIFF’S COMBINED MOTION TO WITHDRAW ATTORNEY AND SEALING OF
               DOCKET ENTRY RELEVANT TO THE INITIAL COMPLAINT

        COMES NOW Plaintiff, BARBARA M. GESIAKOWSKI (“Plaintiff” or “Gesiakowski”) by and

through her attorneys, COLE SADKIN, LLC and with respect to her Combined Motion to Withdraw Attorneys

and Sealing of Docket Entry Relevant to the Initial Complaint, so states the following:

      1. On or about January 29, 2020 the Plaintiff filed her four (4) count complaint against

          Defendants alleging disability and gender/sex discrimination and harassment during the

          course of her employment. [Docket Entry #1]

      2. On or about February 13, 2020, Plaintiff contacted her counsel with respect to the

          certain personal and confidential health information concerning her specific disability

          within the Complaint.

      3. Thus, Plaintiff was granted leave of this Court in order to file the Amended Complaint

          with which to remove references to the same in the initial Complaint on file.

      4. As a result, Plaintiff filed her amended compliant with this Court on March 4, 2020.

          [Docket Entry # 11].

      5. The Federal Rule of Civil Procedure 5.2 (d) states:

                (d) Filings Made Under Seal. The court may order that a filing be made under seal
                                                       1
Case: 1:20-cv-00656 Document #: 14 Filed: 03/10/20 Page 2 of 4 PageID #:113



   without redaction. The court may later unseal the filing or order the person who made

   the filing to file a redacted version for the public record.

6. District Courts are encouraged to allow the sealing or redacting of certain “personal” or

   “confidential” information in pleadings. As the supporting caselaw explained in Young

   v. United Parcel Service, Inc., Civil Action No. DKC 08-2586 (D. Md. Feb. 14, 2011)

   held (sealing exhibits containing “both personal employee information and certain

   sensitive corporate data”)”).

7. However, and unfortunately, at this time, there has been a breakdown in attorney-client

   communication and as such the relationship has reached irreconcilable differences.

8. Therefore counsel and Plaintiff request that the law firm of Cole Sadkin, LLC and all of

   their appeared attorneys are withdrawn from this matter; and that Plaintiff is allotted the

   necessary time to secure new representation.

9. Plaintiff’s counsel has sent this Motion to Plaintiff for review, as well as counsel for

   defendant, The LaSalle Network.

10. Further, in speaking with counsel for The LaSalle Network, counsel has agreed to an

   unopposed Motion, and requests all current and pending deadlines be vacated and that a

   status hearing be set in sixty (60) days, on or about May 10, 2020.

11. This Motion is not for the purposes of delay, and with the granting of such relief

   Defendants would not be prejudiced in anyway.

           WHEREFORE, Plaintiff, BARBARA M. GESIAKOWSKI, by and through her

   counsel, COLE SADKIN, LLC, respectfully requests that this Court grant this Motion and

   (1) seal, expunge, or redact [Docket Entry # 1, “The Complaint”], (2) withdraw the law firm

   of Cole Sadkin LLC and its attorneys, and (3) allow Plaintiff sufficient time until May 10,

   2020 in order to secure new counsel. Lastly, Plaintiff humbly requests any other such relief,
                                              2
     Case: 1:20-cv-00656 Document #: 14 Filed: 03/10/20 Page 3 of 4 PageID #:114



       just, proper, and equitable in the premises.

Dated: March 10, 2020                                                /s/ Mason S. Cole
                                                                         Mason S. Cole


COLE SADKIN LLC
Mason S. Cole
Dean J. Tatooles
Vani Vedam
20 S. CLARK STREET, SUITE 500
CHICAGO, ILLINOIS 60603
T: (312) 548-8610
F: (312) 372-7076
Firm ID: 49001
mcole@colesadkin.com
dtatooles@colesadkin.com
vvedam@colesadkin.com




                                                 3
Case: 1:20-cv-00656 Document #: 14 Filed: 03/10/20 Page 4 of 4 PageID #:115




                                    4
